PRICE, Presiding Judge.
Appellant was convicted of the offense of manslaughter in the first degree. She was sentenced to one year and one day in the state penitentiary.
After a full day of testimony, the appellant agreed to a separation of the jury overnight. Upon reconvening court the next morning the judge announced that one of the jurors was absent due to the death of his mother and announced that the case would be continued until the following Monday. The defendant moved for a mistrial. The motion was denied.
The motion for a mistrial was due to be granted. Spelce v. State, 20 Ala.App. 412, 103 So. 694; Hawes v. State, 88 Ala. 37, 7 So. 302.
The judgment is reversed and the cause is remanded.
Reversed and remanded.
ALMON, J., not sitting.